Exhibit 10.21

 

RETIREMENT AGREEMENT

 

This Retirement Agreement (this “Agreement”) is made and entered into as of
March 13, 2018 (the “Effective Date”), by and between J.Jill, Inc. (the
“Company”), and Paula Bennett (the “Executive” and, together with the Company,
the “Parties”).

 

R E C I T A L S

 

WHEREAS, the Parties desire to enter into a written retirement agreement to
reflect the terms upon which, effective as of April 14, 2018 (the “Retirement
Date”), Executive will retire from her positions as Chief Executive and
President of the Company and resign from the Board of Directors of the Company
(the “Board”);

 

WHEREAS, the Company, Executive and certain other parties thereto previously
entered into that certain Second Amended and Restated Employment Agreement,
dated as of March 14, 2017 (the “Employment Agreement”), and capitalized terms
used and not otherwise defined herein shall have the meanings ascribed to them
in the Employment Agreement; and

 

WHEREAS, the Parties have mutually agreed to a consensual retirement by
Executive from her employment with the Company and that such departure shall be
treated as a Mandatory Retirement.

 

NOW, THEREFORE, in consideration of the mutual promises, terms, covenants, and
conditions set forth in this Agreement, and the performance of each, the Parties
agree as follows:

 

AGREEMENTS

 

 

1.

Retirement Date. The Parties agree that Executive’s retirement as Chief
Executive Officer and President of the Company shall be effective as of the
Retirement Date and that, as of such date, Executive shall be deemed to have
resigned from all offices and directorships she then holds relating to any
J.Jill Company, including as a member of the Board. If requested by the Company,
Executive shall deliver written instruments of resignation evidencing such
resignations.

 

 

 

2.

Retirement Benefits.

 

 

(a)

The Company acknowledges and agrees that Executive’s retirement shall be treated
as a Mandatory Retirement and that Executive shall be entitled to the payments
and benefits set forth in paragraph 6(f)(iii) of the Employment Agreement, which
payments and benefits shall be paid in accordance with the terms, and subject to
the conditions, of the Employment Agreement, including without limitation,
Executive’s timely execution and non-revocation of the Release attached hereto
as Exhibit A such that the Release is effective and irrevocable no later than
sixty (60) days following the Retirement Date.

 

 

(b)

In addition to the payments and benefits set forth in Section 2(a) above,
pursuant to the terms of Section 4(c) of that certain Grant Agreement, dated as
of May 8, 2015, between JJill Topco Holdings, LP and Executive, as amended by
that certain letter agreement dated as of March 14, 2017 (collectively, the
“Amended Grant Agreement”), all of the Unvested Proceeds (within the meaning of
the Amended Grant Agreement) held by Executive or the Paula L. Bennett 2015
Family Trust (the

--------------------------------------------------------------------------------

2

 

“Trust”) will automatically vest effective as of the Retirement Date and will be
released to Executive or the Trust, as applicable, in the time period set forth
in the Amended Grant Agreement.

 

 

3.

Further Cooperation. Executive hereby agrees that during the period beginning on
the Retirement Date and ending on October 14, 2018, Executive shall make herself
reasonably available as may be reasonably requested by the Chief Executive
Officer or Board from time to time, to cooperate with matters that pertain to
Executive’s past employment with the Company and its predecessors and the
transition of her duties to the incoming Chief Executive Officer, including,
without limitation, providing information or limited consultation as to such
matters, participating in legal proceedings, investigations or audits on behalf
of the Company, or otherwise making herself reasonably available to the Company
for other related purposes. The Company shall reimburse Executive for any
reasonable travel  and out-of-pocket expenses incurred by Executive in providing
such cooperation and will provide Executive with a payment at the rate of $2,222
per day in respect of any whole or partial day on which she provides such
cooperation. Furthermore, any such cooperation shall be scheduled to the extent
reasonably practicable so as not to unreasonably interfere with Executive’s
business or personal affairs and Executive shall remain entitled to the
protections of the indemnification agreement between Executive and the Company
entered into as of March 14, 2017 (the “Indemnification Agreement”) with respect
to any cooperation provided hereunder. For the sake of clarity, the Parties
acknowledge and agree that Executive shall incur a “separation from service”
within the meaning of Section 409A upon her Mandatory Retirement, as the Parties
reasonably anticipate that the level of bona fide services that Executive will
perform after the Retirement Date shall represent no more than 20% of the
average level of bona fide services performed by Executive over the immediately
preceding 36 month period.

 

 

 

4.

Miscellaneous.

 

(a)Employment Agreement; Amended Grant Agreement; Indemnification Agreement. The
terms of the Employment Agreement, the Amended Grant  Agreement and the
Indemnification Agreement shall continue in effect pursuant to the terms set
forth therein, including, without limitation, Executive’s continued obligations
to abide by the terms of the restrictive covenants contained in the Employment
Agreement and the Company’s and Executive’s continuing obligations as set forth
in paragraph 6(h) of the Employment Agreement.

 

(b)Complete Agreement; Waiver; Amendment. This Agreement shall be binding on the
Parties as of the Effective Date. Except as otherwise provided in this
Agreement, as of  the Effective Date, Executive has no oral representations,
understandings, or agreements with any of the J.Jill Companies or any of its
officers, directors, or representatives covering the same subject matter as this
Agreement. As of the Effective Date, this Agreement (including documents
referred to herein) are the final, complete, and exclusive statement of
expression of the agreement among the Parties with respect to the subject matter
hereof, and cannot be varied, contradicted, or supplemented by evidence of any
prior or contemporaneous oral or written agreements. This written Agreement may
not be later modified except by a further writing signed by (i) a duly
authorized officer of the Company or a member of the Board (in each case other
than Executive), in which case the Board shall also cause the Company to execute
the same amendment, and (ii) Executive, and no term of this Agreement may be
waived except by a writing signed by the party waiving the benefit of such term.

--------------------------------------------------------------------------------

3

 

(c)Severability; Headings. If any portion of this Agreement is held invalid or
inoperative, the other portions of this Agreement shall be deemed valid and
operative and, so far as is reasonable and possible, effect shall be given to
the intent manifested by the portion held invalid or inoperative. The paragraph
and section headings are for reference purposes only and are not intended in any
way to describe, interpret, define or limit the extent of the Agreement or of
any part hereof.

 

(d)Signature in Counterparts. This Agreement may be signed in counterparts, each
of which shall be an original, with the same effect as if the signatures thereto
and hereto were upon the same instrument.

 

(e)Other. Paragraphs 6(j), 12, 14, 17, 20, and 21 of the  Employment  Agreement
are incorporated herein by reference and will apply mutatis mutandis as set
forth therein to this Agreement.

 

 

* * * * *

--------------------------------------------------------------------------------

4

 

IN WITNESS WHEREOF, each of the Parties has caused this Retirement Agreement to
be duly executed as of the date first written above.

 

 

 

 

 

 

J.Jill, Inc.

 

 

 

 

 

 

 

 

 

 

 

/s/ Vijay Moses

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

By:

Vijay Moses

 

 

 

 

Title:

VP, General Counsel and Secretary

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

/s/ Paula Bennett

 

 

 

 

PAULA BENNETT

 

 

 

 

 

 

 

 

 

 

 

 

 

 

--------------------------------------------------------------------------------

5

 

Exhibit A

 

RELEASE AND WAIVER OF CLAIMS

 

This Release and Waiver of Claims (“Release”) is entered into and delivered to
the Board of Directors of J.Jill, Inc. (“J.Jill”), as of this ____day of
__________, 2018, by Paula Bennett (the “Executive”). The Executive agrees as
follows:

 

1.  The employment relationship between the Executive and J.Jill and Jill
Acquisition LLC (the “Company”), terminated on the 14th day of April, 2018 (the
“Termination Date”) pursuant to paragraph 6(c) of the Second Amended and
Restated Employment Agreement by and among the Company, J.Jill, Executive, and
for certain purposes, only, certain other parties thereto dated March 14, 2017
(the “Employment Agreement”) and the retirement agreement between the Executive
and J.Jill dated as of March 13, 2018 (the “Retirement Agreement”). Capitalized
terms used but not defined in this Release shall have the meaning ascribed to
them in the Employment Agreement.

 

2.  In consideration of the payments, rights and benefits provided for in
paragraph 6(f) of the Employment Agreement (“Separation Terms”) that are
conditioned upon the effectiveness of this Release, the sufficiency of which the
Executive hereby acknowledges, the Executive, on behalf of herself and her
agents, representatives, attorneys, administrators, heirs, executors and assigns
(collectively, the “Employee Releasing Parties”), hereby releases and forever
discharges the Company Released Parties (as defined below), from all claims,
charges, causes of action, obligations, expenses, damages of any kind (including
attorneys’ fees and costs actually incurred) or demands, in law or in equity,
whether known or unknown, that may have existed or which may now exist from the
beginning of time to the date of this Release, arising from or relating to
Executive’s employment or termination from employment with J.Jill, the Company
or otherwise, including a release of any rights or claims the Executive may have
under Title VII of the Civil Rights Act of 1964; the Civil Rights Act of 1991;
the Age Discrimination in Employment Act of 1967, as amended (“ADEA”); the Older
Workers Benefit Protection Act; the Americans with Disabilities Act of 1990; the
Rehabilitation Act of 1973; the Family and Medical Leave Act of 1993; Section
1981 of the Civil Rights Act of 1866; Section 1985(3) of the Civil Rights Act of
1871; the Employee Retirement Income Security Act of 1974; the Fair Labor
Standards Act; any other federal, state or local laws against discrimination; or
any other federal, state, or local statute, regulation or common law relating to
employment, wages, hours, or any other terms and conditions of employment. This
includes a release by the Executive of any and all claims or rights arising
under contract (whether written or oral, express or implied), covenant, public
policy, tort or otherwise. For purposes hereof, “Company Released Parties” shall
mean each J.Jill Company (and predecessor thereof) and any of their respective
past or present employees, agents, insurers, attorneys, administrators,
officials, directors, shareholders, divisions, parents, members, subsidiaries,
affiliates, predecessors, successors, employee benefit plans, and the sponsors,
fiduciaries, or administrators of any J.Jill Company employee benefit plans (but
with respect to any agent, insurer, attorney, administrator or any individual
only in its or his or her official capacity with the J.Jill Companies and not in
any individual capacity unrelated to the business of the J.Jill Companies).

 

--------------------------------------------------------------------------------

6

 

3.  The Executive acknowledges that the Executive is waiving and releasing
rights that the Executive may have under the ADEA and other federal, state and
local statutes contract and the common law and that this Release is knowing and
voluntary. The Executive, J.Jill and the Company agree that this Release does
not apply to any rights or claims that may arise after the date of execution by
Executive of this Release. The Executive acknowledges that the consideration
given for this Release is in addition to anything of value to which the
Executive is already entitled. The Executive further acknowledges that the
Executive has been advised by this writing that: (i) the Executive should
consult with an attorney prior to executing this Release; (ii) the Executive has
at least twenty-one (21) days within which to consider this Release and such
additional time provided in the Employment Agreement, although the Executive
may, at the Executive’s discretion, sign and return this Release at an earlier
time, in which case the Executive waives all rights to the balance of this
twenty-one (21) day review period; and (iii) for a period of 7 days following
the execution of this Release in duplicate originals, the Executive may revoke
this Release in a writing delivered to the Chairman of the Board of Directors of
J.Jill, and this Release shall not become effective or enforceable until the
revocation period has expired.

 

4.  This Release does not release the Company Released Parties from (i) any
obligations due to the Executive under the Separation Terms, (ii) any rights
Executive has to indemnification, including, without limitation, under paragraph
18 of the Employment Agreement and the Indemnification Agreement, and to
directors and officers liability insurance coverage, (iii) any vested rights the
Executive has under any J.Jill Company employee pension benefit and group
healthcare benefit plans as a result of Executive’s actual service with the
Company, (iv) any fully vested and nonforfeitable rights of the Executive as an
equityholder of J.Jill or (v) any rights the Executive has under the Retirement
Agreement.

 

5.  The Executive represents and warrants that she has not filed any action,
complaint, charge, grievance, arbitration or similar proceeding against the
Company Released Parties.

 

6.  This Release is not an admission by the Company Released Parties or the
Employee Releasing Parties of any wrongdoing, liability or violation of law.

 

7.  The Executive waives any right to reinstatement or future employment with
any J.Jill Company following the Executive’s separation from the Company on the
Termination Date.

 

8.  The Executive shall continue to be bound by the restrictive covenants
contained in Sections 7(b)-(d) through 10 of the Employment Agreement.

 

9.  This Release shall be governed by and construed in accordance with the laws
of the State of Delaware, without reference to the principles of conflict of
laws.

 

 

--------------------------------------------------------------------------------

10.  Each of the sections contained in this Release shall be enforceable
independently of every other section in this Release, and the invalidity or
unenforceability of any section shall not invalidate or render unenforceable any
other section contained in this Release.

 

11.  The Executive acknowledges that the Executive has carefully read and
understands this Release, that the Executive has the right to consult an
attorney with respect to its provisions and that this Release has been entered
into knowingly and voluntarily. The Executive acknowledges that no
representation, statement, promise, inducement, threat or suggestion has been
made by any of the Company Released Parties to influence the Executive to sign
this Release except such statements as are expressly set forth herein or in the
Employment Agreement.

 

The Executive has executed this Release as of the day and year first written
above.

 

 

 

 

 

PAULA BENNETT

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 